DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites the limitation “the detection unit”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 11 and 12 are rejected due to their dependency.  (Note claim 10 is amended below in order to address the indefinite rejection in 4 and simultaneously corrects the lack of antecedent basis.)
4.	Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 2, 5, 8, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igarashi et al. (JP2014135974).
	Regarding claim 1, Igarashi discloses A positional information display device comprising: 
at least one processor (par. 0032]) configured to: 
derive first positional information indicating at least one first position related to insertion of an insertion structure into a target structure in a subject from a preoperative image acquired before a medical procedure for the subject (fig. 4, 5; “The preoperative plan generation unit 72 is information input via the interface unit 71 on the preoperative plan generation screen based on the volume data of the patient O stored in advance in the storage device such as the HDD 36 and the mesh data regarding the implant. According to, the preoperative plan such as the setting of the planned cutting area is generated. Hereinafter, a case where CT volume data generated by an X-ray CT (computed tomography) apparatus (not shown) is used as volume data will be described” in par. [0052]); 
derive second positional information indicating at least one second position on the insertion structure from an intraoperative image acquired during the medical procedure for the subject (“As shown in FIG. 2, the three-dimensional position sensor 27 is supported by a support mechanism 28. The three-dimensional position sensor 27 has a plurality of infrared cameras 27a for photographing infrared rays emitted from a surgical instrument (for example, a chisel for cutting a bone or the like) or a marker 29 provided on an implant. The markers 29 are pre-implanted or temporarily attached to the implant. In the case shown in FIG. 2, the three-dimensional position sensor 27 has three infrared cameras 27 a” in par. [0030]; “The intraoperative volume generation unit 78 combines the preoperative volume data generated by the preoperative volume generation unit 76 with the three-dimensional position information of the markers 29 sequentially acquired by the three-dimensional position information acquisition unit 77 to obtain the intraoperative volume data. To generate Specifically, the intraoperative volume generation unit 78 combines the preoperative volume data generated by the preoperative volume generation unit 76 with the three-dimensional position information of the surgical instrument or the implant provided with the marker 29 to obtain the intraoperative volume data” in [0062]); and 
display, on a display, a positional information screen including at least one of a distance between the first position and the second position or an angle related to the first position and the second position on the basis of the first positional information and the (fig. 4, 11; “In step S53, the X-ray diagnostic apparatus 1 performs alignment processing of the DRR image data and the X-ray image data using the above-mentioned landmarks. Thereby, the coordinate axes of the X-ray image data and the DRR image data based on the CT volume data prepared in advance can be aligned, and the error of the three-dimensional position information of the marker 29 used when generating intraoperative volume data is assured And can easily be eliminated” in par. [0093]; “Specifically, the navigation information presentation unit 81 of the X-ray diagnostic apparatus 1 first generates, as navigation information, information on the approach direction of the surgical instrument as well as the position of the surgical instrument. At this time, in order to know the approach direction of the surgical instrument, the surgical instrument is provided with a plurality of markers 29 in advance. Thereby, the navigation information presentation unit 81 can recognize the approach direction of the surgical instrument by acquiring the three-dimensional position information of the plurality of markers 29, and can generate information on the approach direction of the surgical instrument as navigation information. Information on the approach direction of the surgical instrument is displayed by the display device 39 as navigation information” in par. [0111]; “Information on the approach direction of the surgical instrument (for example, a chisel for cutting a bone) includes three-dimensional position information of the surgical instrument, an angle of the surgical instrument to the femur, a distance to the boundary of the planned cutting area (number of voxels), etc. Contains information about These pieces of information are displayed numerically in the vicinity of the image related to the surgical instrument, as shown in FIG. 11 (A). In addition, after the cutting angle etc. of the femur is set to a predetermined width at the time of preoperative planning by the operator in advance, the set angle and the angle of the actual surgical instrument to the femur as navigation information It may be displayed. In addition, if the approach direction of the surgical instrument is changed, the above information is automatically changed accordingly” in par. [0113]).
Regarding claim 2, Igarashi discloses The positional information display device according to claim 1, wherein the processor is further configured to set an origin of the common coordinate system in a structure included in both the preoperative image and the intraoperative image (“the X-ray diagnostic apparatus 1 performs alignment processing of the DRR image data and the X-ray image data using the above-mentioned landmarks. Thereby, the coordinate axes of the X-ray image data and the DRR image data based on the CT volume data prepared in advance can be aligned, and the error of the three-dimensional position information of the marker 29 used when generating intraoperative volume data is assured And can easily be eliminated” in par. [0093]).
Regarding claim 5, Igarashi discloses The positional information display device according to claim 1, wherein the processor is further configured to display, on the display, the positional information screen including a difference between a first angle derived on the basis of the first positional information and a second angle derived on the basis of the second positional information as the related angle (“Information on the approach direction of the surgical instrument (for example, a chisel for cutting a bone) includes three-dimensional position information of the surgical instrument, an angle of the surgical instrument to the femur, a distance to the boundary of the planned cutting area (number of voxels), etc. Contains information about These pieces of information are displayed numerically in the vicinity of the image related to the surgical instrument, as shown in FIG. 11 (A). In addition, after the cutting angle etc. of the femur is set to a predetermined width at the time of preoperative planning by the operator in advance, the set angle and the angle of the actual surgical instrument to the femur as navigation information It may be displayed. In addition, if the approach direction of the surgical instrument is changed, the above information is automatically changed accordingly” in par. [0113]).
Regarding claim 8, Igarashi discloses The positional information display device according to claim 1, wherein the insertion structure is a surgical instrument that is inserted into the subject (“As shown in FIG. 2, the three-dimensional position sensor 27 is supported by a support mechanism 28. The three-dimensional position sensor 27 has a plurality of infrared cameras 27a for photographing infrared rays emitted from a surgical instrument (for example, a chisel for cutting a bone or the like) or a marker 29 provided on an implant. The markers 29 are pre-implanted or temporarily attached to the implant. In the case shown in FIG. 2, the three-dimensional position sensor 27 has three infrared cameras 27 a” in par. [0030]; “The intraoperative volume generation unit 78 combines the preoperative volume data generated by the preoperative volume generation unit 76 with the three-dimensional position information of the markers 29 sequentially acquired by the three-dimensional position information acquisition unit 77 to obtain the intraoperative volume data. To generate Specifically, the intraoperative volume generation unit 78 combines the preoperative volume data generated by the preoperative volume generation unit 76 with the three-dimensional position information of the surgical instrument or the implant provided with the marker 29 to obtain the intraoperative volume data” in [0062]).
Regarding claim 13, Igarashi discloses A positional information display method comprising: 
deriving first positional information indicating at least one first position related to insertion of an insertion structure into a target structure in a subject from a preoperative image acquired before a medical procedure for the subject (fig. 4, 5; “The preoperative plan generation unit 72 is information input via the interface unit 71 on the preoperative plan generation screen based on the volume data of the patient O stored in advance in the storage device such as the HDD 36 and the mesh data regarding the implant. According to, the preoperative plan such as the setting of the planned cutting area is generated. Hereinafter, a case where CT volume data generated by an X-ray CT (computed tomography) apparatus (not shown) is used as volume data will be described” in par. [0052]); 
deriving second positional information indicating at least one second position on the insertion structure from an intraoperative image acquired during the medical procedure for the subject (“As shown in FIG. 2, the three-dimensional position sensor 27 is supported by a support mechanism 28. The three-dimensional position sensor 27 has a plurality of infrared cameras 27a for photographing infrared rays emitted from a surgical instrument (for example, a chisel for cutting a bone or the like) or a marker 29 provided on an implant. The markers 29 are pre-implanted or temporarily attached to the implant. In the case shown in FIG. 2, the three-dimensional position sensor 27 has three infrared cameras 27 a” in par. [0030]; “The intraoperative volume generation unit 78 combines the preoperative volume data generated by the preoperative volume generation unit 76 with the three-dimensional position information of the markers 29 sequentially acquired by the three-dimensional position information acquisition unit 77 to obtain the intraoperative volume data. To generate Specifically, the intraoperative volume generation unit 78 combines the preoperative volume data generated by the preoperative volume generation unit 76 with the three-dimensional position information of the surgical instrument or the implant provided with the marker 29 to obtain the intraoperative volume data” in [0062]); and 
displaying, on a display unit, a positional information screen including at least one of a distance between the first position and the second position or an angle related to the first position and the second position on the basis of the first positional information and the second positional information in a coordinate system common to a coordinate system of the preoperative image and a coordinate system of the intraoperative image (fig. 4, 11; “In step S53, the X-ray diagnostic apparatus 1 performs alignment processing of the DRR image data and the X-ray image data using the above-mentioned landmarks. Thereby, the coordinate axes of the X-ray image data and the DRR image data based on the CT volume data prepared in advance can be aligned, and the error of the three-dimensional position information of the marker 29 used when generating intraoperative volume data is assured And can easily be eliminated” in par. [0093]; “Specifically, the navigation information presentation unit 81 of the X-ray diagnostic apparatus 1 first generates, as navigation information, information on the approach direction of the surgical instrument as well as the position of the surgical instrument. At this time, in order to know the approach direction of the surgical instrument, the surgical instrument is provided with a plurality of markers 29 in advance. Thereby, the navigation information presentation unit 81 can recognize the approach direction of the surgical instrument by acquiring the three-dimensional position information of the plurality of markers 29, and can generate information on the approach direction of the surgical instrument as navigation information. Information on the approach direction of the surgical instrument is displayed by the display device 39 as navigation information” in par. [0111]; “Information on the approach direction of the surgical instrument (for example, a chisel for cutting a bone) includes three-dimensional position information of the surgical instrument, an angle of the surgical instrument to the femur, a distance to the boundary of the planned cutting area (number of voxels), etc. Contains information about These pieces of information are displayed numerically in the vicinity of the image related to the surgical instrument, as shown in FIG. 11 (A). In addition, after the cutting angle etc. of the femur is set to a predetermined width at the time of preoperative planning by the operator in advance, the set angle and the angle of the actual surgical instrument to the femur as navigation information It may be displayed. In addition, if the approach direction of the surgical instrument is changed, the above information is automatically changed accordingly” in par. [0113]).
Regarding claim 14, Igarashi discloses A non-transitory computer-readable storage medium that stores a positional information display program that causes a computer (par. [0032]) to perform: 
a step of deriving first positional information indicating at least one first position related to insertion of an insertion structure into a target structure in a subject from a preoperative image acquired before a medical procedure for the subject (fig. 4, 5; “The preoperative plan generation unit 72 is information input via the interface unit 71 on the preoperative plan generation screen based on the volume data of the patient O stored in advance in the storage device such as the HDD 36 and the mesh data regarding the implant. According to, the preoperative plan such as the setting of the planned cutting area is generated. Hereinafter, a case where CT volume data generated by an X-ray CT (computed tomography) apparatus (not shown) is used as volume data will be described” in par. [0052]); 
a step of deriving second positional information indicating at least one second position on the insertion structure from an intraoperative image acquired during the medical procedure for the subject (“As shown in FIG. 2, the three-dimensional position sensor 27 is supported by a support mechanism 28. The three-dimensional position sensor 27 has a plurality of infrared cameras 27a for photographing infrared rays emitted from a surgical instrument (for example, a chisel for cutting a bone or the like) or a marker 29 provided on an implant. The markers 29 are pre-implanted or temporarily attached to the implant. In the case shown in FIG. 2, the three-dimensional position sensor 27 has three infrared cameras 27 a” in par. [0030]; “The intraoperative volume generation unit 78 combines the preoperative volume data generated by the preoperative volume generation unit 76 with the three-dimensional position information of the markers 29 sequentially acquired by the three-dimensional position information acquisition unit 77 to obtain the intraoperative volume data. To generate Specifically, the intraoperative volume generation unit 78 combines the preoperative volume data generated by the preoperative volume generation unit 76 with the three-dimensional position information of the surgical instrument or the implant provided with the marker 29 to obtain the intraoperative volume data” in [0062]); and 
a step of displaying, on a display unit, a positional information screen including at least one of a distance between the first position and the second position or an angle related to the first position and the second position on the basis of the first positional information and the second positional information in a coordinate system common to a coordinate system of the preoperative image and a coordinate system of the intraoperative image (fig. 4, 11; “In step S53, the X-ray diagnostic apparatus 1 performs alignment processing of the DRR image data and the X-ray image data using the above-mentioned landmarks. Thereby, the coordinate axes of the X-ray image data and the DRR image data based on the CT volume data prepared in advance can be aligned, and the error of the three-dimensional position information of the marker 29 used when generating intraoperative volume data is assured And can easily be eliminated” in par. [0093]; “Specifically, the navigation information presentation unit 81 of the X-ray diagnostic apparatus 1 first generates, as navigation information, information on the approach direction of the surgical instrument as well as the position of the surgical instrument. At this time, in order to know the approach direction of the surgical instrument, the surgical instrument is provided with a plurality of markers 29 in advance. Thereby, the navigation information presentation unit 81 can recognize the approach direction of the surgical instrument by acquiring the three-dimensional position information of the plurality of markers 29, and can generate information on the approach direction of the surgical instrument as navigation information. Information on the approach direction of the surgical instrument is displayed by the display device 39 as navigation information” in par. [0111]; “Information on the approach direction of the surgical instrument (for example, a chisel for cutting a bone) includes three-dimensional position information of the surgical instrument, an angle of the surgical instrument to the femur, a distance to the boundary of the planned cutting area (number of voxels), etc. Contains information about These pieces of information are displayed numerically in the vicinity of the image related to the surgical instrument, as shown in FIG. 11 (A). In addition, after the cutting angle etc. of the femur is set to a predetermined width at the time of preoperative planning by the operator in advance, the set angle and the angle of the actual surgical instrument to the femur as navigation information It may be displayed. In addition, if the approach direction of the surgical instrument is changed, the above information is automatically changed accordingly” in par. [0113]).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (JP2014135974) in view of Dafni et al. (US2009/0257551).
Regarding claim 3, Igarashi discloses The positional information display device according to claim 1, wherein Dafni discloses, in the same field of endeavor, the processor is further configured to 
acquire, as the intraoperative images, a radiographic image set including a plurality of radiographic images (“CT images using both X ray sources” in par. [0080]), which have been generated by alternately irradiating the subject with radiation emitted from a plurality of radiation sources provided at different positions (fig. 2-4; “a cone beam CT scanner 104 having multiple X-Ray sources, wherein the sources are displaced from each other along the Z direction” in par. [0078]) and alternately detecting the radiation transmitted through the subject (“sequentially operating both X-Ray sources, one at a time” and “subject 18” in par. 0082]) using one detection unit (“array 14” in par. [0082]), at a predetermined time interval (“each of sources 11a and 11b may be operated for example 15 or 25 or 30 or 60 times a second, for a pulse duration of for example 1 or 5 or 10 or 15 milliseconds each” in par. 0082]). 
detect at least one common feature point on the insertion structure in the subject from each of the plurality of radiographic images included in the radiographic image set (“an algorithm is used for detecting the position of the device in the fluoroscopy images and automatically overlaying it over the CT images as a graphic mark” in par. [0117]); and, 
derive the second positional information using a positional relationship between a position of the feature point detected from each of the plurality of radiographic images on a detection surface of the detection unit and positions of the plurality of radiation sources (fig. 6; “Assuming a well defined and identified feature such as needle tip, catheter tip or a radio-opaque marking appears in both projection images it is possible to calculate the position in the 3D volume using trigonometry because each point in the projection images represents a line-of-view in the volume and the intersection of the two lines gives the 3D position of the feature. The calculated location of the feature may be marked on the registered 3D CT image” in par. [0118]; “It is to be understood that overlaying CT and fluoroscopic images or correlating position in the two sets of images includes optionally translation of images to same coordinate system (registration) and optional remapping of the CT images to correct for sources-detector geometry effects. Positional and angular sensors in the gantry and the patient table enable automatic registration of the fluoroscopic images with the CT reconstructed image. The system controller may be operative to automatically change the viewing direction of the volumetric CT images according to the fluoroscopy imaging angle so the two sets of images will be viewed from same direction respective of the patient” in par. [0120]).
(Dafni at par. [0015]).
Regarding claim 10 (modified according to the interpretation in 4 above), Igarashi discloses A radiography apparatus comprising: 
the positional information display device according to claim 1 (see rejection of claim 1 above); 
wherein Dafni teaches 
a plurality of radiation sources (fig. 2-4; “a cone beam CT scanner 104 having multiple X-Ray sources, wherein the sources are displaced from each other along the Z direction” in par. [0078]) that are provided at a predetermined interval (“each of sources 11a and 11b may be operated for example 15 or 25 or 30 or 60 times a second, for a pulse duration of for example 1 or 5 or 10 or 15 milliseconds each” in par. 0082]); 
at least one detection unit (“14” in fig. 3; “array 14” in par. [0082]) configured to:
face (fig. 3) the plurality of radiation sources (“11a” and “11b” in fig. 3; “both X-Ray sources” in par. 0082]), and
detect radiation which has been emitted from each of the plurality of radiation sources and transmitted through a subject (fig. 3; “array 14” and “subject 18” in par. 0082]); and
at least one processor (par. [0018]) configured to:
(“ two-dimensional (2D) image detected by array 14 in response to X-Ray beam propagating through subject 18” in par. [0082]), and 
generate a radiographic image set including a plurality of radiographic images at a predetermined time interval by controlling a time point when each of the plurality of radiation sources emits the radiation and a time point when the detection unit detects the radiation transmitted through the subject such that the plurality of radiation sources alternately irradiate the subject with the radiation and the detection unit alternately detects the radiation transmitted through the subject (“By sequentially operating both X-Ray sources, one at a time, stereoscopic views of the 3D subject 18 may be obtained. By electronically controlling the sources 11a and 11b, the time difference between acquiring two images, one using X-Ray beam 13a and the other using X-Ray beam 13b may be short, minimizing or eliminating movement of the subject 18 between the two images acquisition. By a way of non limiting examples, each of sources 11a and 11b may be operated for example 15 or 25 or 30 or 60 times a second, for a pulse duration of for example 1 or 5 or 10 or 15 milliseconds each” in par. [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Igarashi with the teaching of Dafni in order to improve spatial accuracy (Dafni at par. [0015]).
Regarding claim 11, the combined references of Igarashi and Dafni disclose The radiography apparatus according to claim 10, wherein Dafni discloses the number of radiation sources is 2 (“In some embodiments, X-Ray sources 11a and 11b are two separate X-Ray tubes” in par. [0083]).
Regarding claim 12, the combined references of Igarashi and Dafni disclose The radiography apparatus according to claim 11, wherein Dafni discloses the processor is further configured to direct one of the two radiation sources to sequentially emit radiation at a first time interval, direct the other radiation source to sequentially emit radiation at a second time interval equal to or longer than the first time interval, and detect the radiation at all time points when the two radiation sources emit the radiation, and generate two radiographic images generated by detecting two temporally adjacent radiations which have been emitted from the two radiation sources as the radiographic image set (“By sequentially operating both X-Ray sources, one at a time, stereoscopic views of the 3D subject 18 may be obtained. By electronically controlling the sources 11a and 11b, the time difference between acquiring two images, one using X-Ray beam 13a and the other using X-Ray beam 13b may be short, minimizing or eliminating movement of the subject 18 between the two images acquisition. By a way of non limiting examples, each of sources 11a and 11b may be operated for example 15 or 25 or 30 or 60 times a second, for a pulse duration of for example 1 or 5 or 10 or 15 milliseconds each” in par. [0082]).
7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (JP2014135974) in view of Dafni et al. (US2009/0257551) further in view of Yumiza (JP2000070259).
Regarding claim 4, the combined references of Igarashi and Dafni disclose The positional information display device according to claim 3, wherein Yumiza discloses the processor is further configured to display, on the display, the positional information screen having an intraoperative image display region in which some of the plurality of (fig. 1; par. [0023], [0024]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Igarashi with the teaching of Yumiza in order to provide critical information to a user.
8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (JP2014135974) in view of Yumiza (JP2000070259).
Regarding claim 6, Igarashi discloses The positional information display device according to claim 1, wherein Yumiza discloses processor is further configured to: notify that the second position has reached the first position (par. [0061]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Igarashi with the teaching of Yumiza in order to provide critical information to a user.
9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (JP2014135974) in view of Yumiza (JP2000070259) further in view of Shahidi et al. (2006/0036162).
Regarding claim 7, the combined references of Yumiza and Shahidi disclose The positional information display device according to claim 6, but fail to disclose wherein the processor is further configured to issue a warning in a case in which a distance of the second position from the first position is equal to or greater than a predetermined value or in a case in which a deviation of the related angle is equal to or greater than a predetermined value.
(via directional and/or size changes in arrows/crosshairs on the display in par. [0039] and [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yumiza with the teaching of Shahidi in order to provide awareness to the operator and ensure safety of operation.
Allowable Subject Matter
10.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667